Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of serial number 16/474,363 and shares much of the same allowable subject matter therein.

Information Disclosure Statement
The information disclosure statement(s) submitted on 4/5/2021, 9/10/2021, 11/29/2021, 3/4/22 has/have been considered by the Examiner and made of record in the application file.
                                                       Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 11, and 14): 
             The closest prior art of record   Torres-Gallegos, E. A. et al., 'Personalization of head-related transfer functions (HRTF) based on automatic photo-anthropometry and inference from a database'. In: Applied Acoustics. Elsevier Ltd [online], 2015-04-27, Vol. 97, pages 84-95, “Acquisition And Analysis Techniques For Improved Outcomes In Optical Coherence Tomography Angiography” by An et al, US2016/0227999, Approximating the head-related transfer function using simple geometric models of the head and torso by Algazi, Duda, Duraiswami, Gumerov, and Tang, J. Acoust. Soc. Am., Vol. 112, No. 5, Pt. 1, Nov. 2002, and “A fast calculation method of the head-related transfer functions for multiple source points based on the boundary element method” by Otani and Ise (Accoust. Sci. & Tech. 24, 5 from 2003) fails to anticipate or in combination render obvious the concept of a head related transfer function for adjusting when there is not enough anatomy image captured to perform a proper head-related transfer function.  The prior art was devoid of art specifically in the head-related transfer function area where haptic feedback is given to indicate that not enough anatomy has been captured.  While the notion of haptic feedback to notify a user of a problem is known in many arenas, the specific combination of using it in this space, and even then specifically a reason to indicate adjusting a camera position for a head-related transfer with any such feedback could not be found outside of the Applicant’s stated motivation in their specification.  This claim is narrower than just providing haptic feedback that something is wrong, it is narrowly specific that the problem is not enough anatomy and that the solution is haptic feedback to adjust camera position as opposed to a general error message. 
The prior art is focused more on the mathematics of the head related transfers in general and mathematics to resolve the obfuscation as opposed to thresholds of sufficiency with respect to hair covering and how to move from insufficiency to sufficiency by way of instruction coupled with image analysis.  While the individual limitations could be broken up across multiple references on this point, combining such a feature with the aforementioned haptic feedback did not appear to be obvious without using hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that claim 11 and its dependents are written in Computer-Readable Medium form.  However, it is noted that the claim while starting with that language is actually a means plus function claim per Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 as the claim requires that the means (the medium) which is followed by positively occurring “function” language “program” (present tense) a server.  This should be noted that this is different from traditional computer-readable medium claims which are generally written as having a capability of programming a computer (note: a server is a computer). If the claim was written as “instructions capable of programming”, “capable of executing”, or some equivalent then the medium could be a disembodied signal. i.e., the claim cannot be practiced without programming a server.  Because the claim positively recites that the means (the medium) perform the function of  “program” the server, that means a server is required to be programmed in the claim, which under a broadest reasonable interpretation brings a piece of structure into the claim.  Examiner notes that this can be a point on which reasonable minds disagree.  Examiner, nonetheless recommends adding “non-transitory” to the preamble to avoid any possible issues relating to 35 USC 101 in potential litigation, or alternatively if Applicant wishes to claim a computer-readable medium as opposed to the means plus function  claim, and changing “that program” to “capable of programming”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642